DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 3, 2022 and January 24, 2022 has been entered.  Claim 1 is amended.  Claims 1-12 are pending.  

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a lamp comprising: a variable transmissive film including, a first light-transmissive electrode, a second light-transmissive electrode, and an encapsulated bistable electrophoretic dispersion containing a plurality of electrically charged particles and a fluid, wherein the encapsulated bistable electrophoretic dispersion is disposed between the first light-transmissive electrode and the second light-transmissive electrode, wherein the electrically charged particles move toward the first light-transmissive electrode or the second light-transmissive electrode when an electric field is provided between the first light-transmissive electrode and the second light-transmissive electrode, wherein the encapsulated bistable electrophoretic dispersion is capable of being electrically a light source arranged to transmit light through the variable transmissive film; and a controller to modify the electric field provided between the first light-transmissive electrode and the second light-transmissive electrode.  The best prior art of record, Kataoka, discloses the claimed invention but fails to teach a bistable electrophoretic dispersion containing a plurality of electrically charged particles that move toward the first light-transmissive electrode or the second light-transmissive electrode when an electric field is provided between the first light-transmissive electrode and the second light-transmissive electrode.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-12 are allowable in that they are dependent on, and further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN P GRAMLING/Primary Examiner, Art Unit 2875